
	

113 HCON 17 IH: Expressing the sense of Congress that a day should be designated as “National Voting Rights Act Mobilization Day”.
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. CON. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Ms. Fudge (for
			 herself, Ms. Chu, and
			 Mr. Grijalva) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a day
		  should be designated as National Voting Rights Act Mobilization
		  Day.
	
	
		Whereas the affirmation of the Declaration of Independence
			 that “all men are created equal” too often has been disregarded throughout our
			 Nation’s history;
		Whereas voting is the fundamental political right because
			 it is “preservative of all rights”;
		Whereas the fourteenth and fifteenth amendments to the
			 Constitution prohibit racial discrimination in voting by the States;
		Whereas when Congress enacted the Voting Rights Act of
			 1965, certain States employed tests and devices that were race-neutral on their
			 face but were used to prevent racial minorities from registering and
			 voting;
		Whereas when Congress enacted the Voting Rights Act of
			 1965, certain States and their political subdivisions had resorted to
			 substituting new discriminatory practices for ones that were enjoined by the
			 Federal courts, requiring aggrieved plaintiffs to assume the burden of repeated
			 litigation to vindicate their fourteenth and fifteenth amendment rights;
		Whereas Congress enacted section 5 of the Voting Rights
			 Act of 1965 to require certain States and political subdivisions to submit new
			 or modified voting practices for Federal review before they can be used;
		Whereas Congress reauthorized section 5 of the Voting
			 Rights Act of 1965 in 1970, 1975, and 1982 after finding a continuing pattern
			 of racial discrimination in voting by the covered jurisdictions;
		Whereas the Supreme Court repeatedly has upheld section 5
			 against constitutional challenges, and pointed to section 5 as a model for the
			 appropriate exercise of Congress’ enforcement authority under the
			 Reconstruction Amendments;
		Whereas section 5 has proven to be one of the most
			 effective provisions of the Voting Rights Act of 1965 in blocking and deterring
			 many thousands of discriminatory voting practices that would have denied or
			 abridged the ability of minority citizens to register, vote, and elect
			 candidates of their choice;
		Whereas Congress in 2006 reauthorized section 5 by
			 overwhelming margins based upon an extensive record of continued racial voting
			 discrimination within the covered jurisdictions;
		Whereas section 5 continues to require Federal review for
			 changes in all or part of 16 States with histories of official discrimination,
			 where the legislative record showed that the bulk of racial voting
			 discrimination has remained concentrated;
		Whereas States and political subdivisions that show a
			 clean recent record of voting rights compliance can “bail out” from section 5
			 coverage;
		Whereas there are ongoing election problems in both the
			 covered and the non-covered States which urgently require the attention of
			 Congress, including voting delays, badly designed and executed voter purges,
			 unduly restrictive voter identification laws, and deceptive and intimidating
			 phone calls, flyers, and billboards, but these problems do not necessarily
			 require the non-covered States to comply with the section 5 preclearance
			 remedy;
		Whereas section 5 of the Voting Rights Act of 1965 remains
			 necessary to protect the hard-won gains in minority electoral participation in
			 the covered States since 1965 against the imposition of new racially
			 discriminatory voting practices;
		Whereas the Supreme Court is scheduled to hear oral
			 arguments in a constitutional challenge to the 2006 reauthorization of section
			 5; and
		Whereas February 27 would be an appropriate day for the
			 Nation to focus upon the historic and continuing importance of the Voting
			 Rights Act of 1965 in ensuring equality at the ballot box: Now, therefore, be
			 it
		
	
		That it is the sense of Congress that a day
			 should be designated as National Voting Rights Act Mobilization
			 Day, to remind all Americans of the critical role that the Voting
			 Rights Act of 1965 continues to play in protecting the right to vote, and for
			 them to voice their support for this landmark civil rights law.
		
